This office action is in response to the amendments filed on 11/08/2021. Claims 1-22 are currently pending in the application. 
Allowable Subject Matter
Claims 1-22 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, and 14 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 14: “…determining whether a first threshold for interaction with the website is satisfied based on the one or more detected user interactions; determining an amount of change in a document object model (DOM) object of the website, wherein the electronic document is structured based on the DOM object of the website;Page 5 of 16 Appl. No. 16/857,067 PATENT Amdt. dated November 8, 2021 Response to Office Action of July 8, 2021determining whether a second threshold is satisfied by comparing the determined amount of change in the DOM object to the second threshold; and in response to determining that the first threshold is satisfied during a time period and that the second threshold is satisfied during the time period: generating event data for the time period based on the one or more detected user interactions and the determined amount of change in the DOM object of the website..…”;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 

Turgeman teaches a method of generating and managing behavioral biometric cookies. The system monitors user-interactions of a user, that are performed via an input unit of an end-user device.

French teaches a method to determine a first mood of the user, where the first mood is based on a characteristic of the user at a first time during the providing of an online service and to determine a second mood of the user, where the second mood is based on a characteristic of the user at a second time during the providing of the online service. The first mood of the user and the second mood of the user are compared to determine a delta or change in mood of the user.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114